67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jabari ZAKIYA, formerly known as Douglas Ross, Defendant-Appellant.
No. 95-6711.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 4, 1995.

Jabari Zakiya, Appellant Pro Se.  Lisa M. Griffin, Office of The United States Attorney, Baltimore, MD, for Appellee.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Jabari Zakiya appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Those claims raising nonconstitutional challenges to Zakiya's trial and sentencing were waived by his failure to raise them in his direct appeal.  Stone v. Powell, 428 U.S. 465 (1976);  United States v. Emanuel, 869 F.2d 795 (4th Cir.1989).  Because Zakiya has not shown cause and prejudice for his failure to raise his constitutional claims on direct appeal, they are not cognizable in this Sec. 2255 proceeding.  United States v. Frady, 456 U.S. 152 (1982).  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 In light of this disposition, Zakiya's motions for appointment of counsel and for a transcript at government expense are hereby denied